The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                    2022 CO 13

                        Supreme Court Case No. 21SC6
                     Certiorari to the Colorado Court of Appeals
                      Court of Appeals Case No. 19CA546

                                    Petitioner:

                                  Saul Cisneros,

                                         v.

                                   Respondent:

    Bill Elder, in his official capacity as Sheriff of El Paso County, Colorado.

                               Judgment Reversed
                                    en banc
                                 March 21, 2022


Attorneys for Petitioner:
Holland & Hart LLP
Stephen G. Masciocchi
      Denver, Colorado

American Civil Liberties Union Foundation of Colorado
Mark Silverstein
Arielle Herzberg
       Denver, Colorado

Attorneys for Respondent:
Office of the County Attorney of El Paso County, Colorado
Mary Margaret Ritchie, Assistant County Attorney
      Colorado Springs, Colorado
JUSTICE GABRIEL delivered the Opinion of the Court, in which CHIEF
JUSTICE BOATRIGHT, JUSTICE MÁRQUEZ, JUSTICE HOOD, JUSTICE
HART, JUSTICE SAMOUR, and JUSTICE BERKENKOTTER joined.




                                  2
JUSTICE GABRIEL delivered the Opinion of the Court.

¶1    We granted certiorari to consider whether the division below erred in

concluding that section 24-10-106(1.5)(b), C.R.S. (2021), of the Colorado

Governmental Immunity Act (“CGIA”) does not waive sovereign immunity for

intentional torts that result from the operation of a jail for claimants who are

incarcerated but not convicted.

¶2    We now conclude that section 24-10-106(1.5)(b) waives immunity for such

intentional torts. In reaching this determination, we conclude that the statutory

language waiving immunity for “claimants who are incarcerated but not yet

convicted” and who “can show injury due to negligence” sets a floor, not a ceiling.

To hold otherwise would mean that a pre-conviction claimant could recover for

injuries resulting from the negligent operation of a jail but not for injuries resulting

from the intentionally tortious operation of the same jail, an absurd result that we

cannot countenance.

¶3    Accordingly, we reverse the judgment of the division below and remand for

further proceedings consistent with this opinion.

                         I. Facts and Procedural History

¶4    In November 2017, Saul Cisneros was charged with two misdemeanor

offenses and jailed in the El Paso County Criminal Justice Center (the “jail”). The

court set Cisneros’s bond at $2,000, and Cisneros’s daughter posted that bond four



                                           3
days later, but the El Paso County Sheriff’s Office did not release Cisneros.

Instead, pursuant to Sheriff Bill Elder’s policies and practices, the Sheriff’s Office

notified U.S. Immigration and Customs Enforcement (“ICE”) that the jail had been

asked to release Cisneros on bond.          ICE then sent the jail a detainer and

administrative warrant, requesting that the jail continue to detain Cisneros

because ICE suspected that he was removable from the United States.

¶5    Pursuant to Sheriff Elder’s policies and practices, the Sheriff’s Office

complied with ICE’s request, placed Cisneros on an indefinite “ICE hold,” and

continued to detain him. The jail subsequently advised Cisneros’s daughter that

the Sheriff’s Office would not release her father due to the ICE hold, and she

ultimately recovered the bond money that she had posted.

¶6    During his detention, Cisneros, along with another pretrial detainee,

initiated a class action in state court against Sheriff Elder, in his official capacity,

for declaratory, injunctive, and mandamus relief. Their complaint alleged that

Sheriff Elder did not have the authority under state law to continue to hold pretrial

detainees in custody when Colorado law required their release, nor did he have

the authority to deprive persons of their liberty based on suspicion of civil

violations of federal immigration law. Cisneros also asserted a tort claim against

Sheriff Elder, seeking damages for false imprisonment, but he subsequently filed

an amended complaint in which he did not reassert that claim, stating that he



                                           4
intended to file the requisite notice of such a claim under the CGIA and to reassert

that claim at the proper time. Cisneros and Sheriff Elder later agreed, however,

that, in order to allow the class action lawsuit to proceed without undue delay,

Cisneros would not reassert his tort claim in the class action lawsuit and Sheriff

Elder would not assert claim or issue preclusion as a defense in any future lawsuit

brought by Cisneros asserting that claim.

¶7    In March 2018, the El Paso County District Court issued a preliminary

injunction enjoining Sheriff Elder from relying on ICE immigration detainers or

administrative warrants as grounds for refusing to release pretrial detainees from

custody when they post bond, complete their sentences, or otherwise resolve their

criminal cases. The court thus ordered Sheriff Elder to release Cisneros and his

co-plaintiff, pending resolution of their criminal cases, if they posted bond.

Cisneros’s daughter did so again for her father, and Cisneros was released from

custody, nearly four months after his initial detention.

¶8    Thereafter, Cisneros and his co-plaintiff moved for summary judgment,

asking the district court to grant mandamus relief, declare that Sheriff Elder’s

challenged policies violate the Colorado Constitution, and enter a permanent

injunction prohibiting those practices. The court granted this motion and entered

a judgment declaring that Sheriff Elder had exceeded his authority under

Colorado law and violated the Colorado Constitution by relying on ICE detainers



                                         5
or administrative warrants as grounds for refusing to release prisoners who post

bond, complete their sentences, or otherwise resolve their criminal cases.

¶9    Sheriff Elder then appealed. While his appeal was pending, however, the

legislature enacted and Governor Polis signed into law House Bill 19-1124, now

codified at sections 24-76.6-101 to -103, C.R.S. (2021). This law expressly prohibits

state law enforcement officers from detaining inmates based on civil immigration

detainer requests. See § 24-76.6-102(2), C.R.S. (2021). The court of appeals division

considering Sheriff Elder’s appeal then concluded that this intervening legislation

mooted the appeal, and the division therefore dismissed it. Cisneros v. Elder,

No. 19CA0136, ¶ 3 (Sept. 3, 2020).

¶10   Cisneros then filed the instant action against Sheriff Elder, in his official

capacity, alleging    that Cisneros’s pretrial detainment constituted           false

imprisonment and seeking damages.         Sheriff Elder responded by moving to

dismiss the complaint under C.R.C.P. 12(b)(1), asserting that the CGIA immunized

him from liability.

¶11   The district court ultimately denied Sheriff Elder’s motion, concluding that

Cisneros’s claim of false imprisonment falls within the CGIA’s waiver of immunity

for injuries resulting from the operation of a jail under section 24-10-106(1.5)(b),

which allows claims asserted by claimants who are “incarcerated but not yet

convicted” if such claimants “can show injury due to negligence.”              In so



                                         6
concluding, the district court rejected Sheriff Elder’s contentions that Cisneros’s

alleged injuries did not result from the operation of a jail because, in the court’s

view, “the Sheriff’s determination of whether or not to release an inmate lies at the

very heart of the Sheriff’s duties and is intimately related to the purpose and

operation of the Jail.” In addition, construing the waiver of immunity broadly and

seeking to avoid an absurd result, the court determined that the statutory

requirement that a pre-conviction claimant show “injury due to negligence” is

satisfied not only if the claimant suffers an injury due to negligence, but also “for

injuries due to anything greater than negligence, including both gross negligence

and intentional actions.” To find otherwise, the court opined, “would be to apply

a narrow, rather than a broad, construction of this ambiguous waiver provision,

and it would lead to the absurd result that a detainee could sue for negligent

actions committed in a jail but not for intentional torts.” The court concluded,

“Such a result would not be just and reasonable, nor would it effect the purposes

of the CGIA.”

¶12   Pursuant to section 24-10-108, C.R.S. (2021), Sheriff Elder then filed an

interlocutory appeal, arguing, among other things, that the district court had erred

in ruling that the CGIA’s waiver of governmental immunity under section

24-10-106(1.5)(b) extends to injuries caused by intentional torts.




                                          7
¶13   In a split, published decision, another division of the court of appeals

reversed the district court’s order, agreeing with Sheriff Elder that the waiver of

governmental immunity in section 24-10-106(1.5)(b) applies only to negligent

conduct that results in injury and does not provide a remedy for intentional

misconduct. Cisneros v. Elder, 2020 COA 163M, ¶¶ 4, 39–40, 490 P.3d 985, 986, 990.

In the majority’s view, “‘[N]egligence’ means negligence; it does not mean

intentional conduct.” Id. at ¶ 4, 490 P.3d at 986. Thus, the waiver of sovereign

immunity under section 24-10-106(1.5)(b), which references only “injury due to

negligence,” must be read as applying only to injuries caused by negligence, and

not to those caused by intentional torts. Id. at ¶¶ 19–20, 490 P.3d at 988. The

majority was not persuaded otherwise by Cisneros’s argument that because

intentional acts subsume negligent ones, the waiver provision must extend to

intentional torts. Id. at ¶¶ 24–26, 490 P.3d at 988–89. According to the majority,

under settled Colorado law, negligence and intentional torts are distinct, and, by

definition, negligence does not include intentional acts. Id. at ¶¶ 25–26, 490 P.3d

at 988–89.

¶14   Writing only for herself, Judge Terry, who authored the majority opinion,

went on to review, “for the sake of completeness,” the legislative history, which

she concluded reinforced the majority’s reading of section 24-10-106(1.5)(b). Id. at

¶¶ 28, 37, 490 P.3d at 989–90. In Judge Terry’s view, the legislative hearings on



                                         8
section 24-10-106(1.5)(b) demonstrated that the legislature had introduced this

provision in response to concerns about inmates bringing frivolous negligence

claims against jails and correctional facilities, and intentional torts were not part

of the legislature’s motivation. Id. at ¶¶ 31–32, 490 P.3d at 989–90. Judge Terry

further believed that statements made by the bill’s sponsors suggested their

understanding that the law would not cover intentional acts. Id. at ¶¶ 33–37,

490 P.3d at 990.

¶15   Judge Johnson specially concurred. In her view, because the language of

section 24-10-106(1.5)(b) unambiguously limits its waiver of governmental

immunity to cases in which a pretrial detainee can show injury due to negligence,

Judge Terry’s reliance on legislative history to bolster her analysis was

unnecessary. Id. at ¶¶ 43–47, 490 P.3d at 991 (Johnson, J., specially concurring).

¶16   Judge Richman dissented, opining that the majority’s interpretation of

section 24-10-106(1.5)(b) was “not supported by the plain language of the statute

read as a whole, or by the purpose of the CGIA.” Id. at ¶ 57, 490 P.3d at 993

(Richman, J.,   dissenting).     In   Judge    Richman’s     view,   reading    section

24-10-106(1.5)(b) as waiving immunity for the negligent operation of a jail but not

for the commission of an intentional tort by the jailer is “illogical” and turns the

CGIA provision’s purpose, which is to waive immunity for injuries resulting from

the operation of a jail, on its head. Id. at ¶ 62, 490 P.3d at 993. In addition, relying



                                           9
on other CGIA provisions, Judge Richman reasoned that negligence was intended

as a “minimal” standard under the statute (i.e., as a floor and not a ceiling). Id. at

¶¶ 63–64, 490 P.3d at 994. Judge Richman further observed that Colorado courts

have consistently rejected strict constructions of CGIA waivers when such

constructions “would improperly vitiate the practical operation of those waivers.”

Id. at ¶ 65, 490 P.3d at 994 (citing Daniel v. City of Colo. Springs, 2014 CO 34, ¶ 21,

327 P.3d 891, 897).     And Judge Richman pointed out that when a literal

interpretation of a statute leads to an absurd result, which he believed the

majority’s reading of section 24-10-106(1.5)(b) did, the legislature’s intent must

prevail. Id. at ¶ 66, 490 P.3d at 994 (citing AviComm, Inc. v. Colo. Pub. Utils. Comm’n,

955 P.2d 1023, 1031 (Colo. 1998)).

¶17   Even if the statute’s language could be said to be ambiguous, however,

Judge Richman still disagreed with the majority’s conclusion because, in his view,

section 24-10-106(1.5)(b)’s legislative history revealed a legislative intent to waive

immunity not only for negligence claims, but also for “more serious” torts,

including gross negligence and intentional torts. Id. at ¶¶ 68–69, 490 P.3d at 994.

In support of this conclusion, Judge Richman noted that (1) a previous version of

the applicable legislation read “only if the person [could] show injury due to

negligence,” but in the final version, the word “only” was deleted; and

(2) comments by the bill’s sponsor indicated that the legislature’s principal



                                          10
motivation was to preclude strict liability for injuries resulting from jail operations

by requiring a minimum showing of negligence in order for the waiver of

immunity to apply. Id. at ¶¶ 70–73, 490 P.3d at 994–95 (alteration in original).

¶18    Cisneros petitioned this court for a writ of certiorari, and we granted his

petition.

                                    II. Analysis

¶19    We begin by addressing our standard of review and the applicable

principles of statutory construction. Next, we discuss the CGIA generally and

section 24-10-106(1.5)(b)’s waiver of governmental immunity for injuries resulting

from the operation of a jail and suffered by claimants who are “incarcerated but

not yet convicted.” Last, we apply these principles to the matter before us and

conclude that section 24-10-106(1.5)(b) waives immunity for intentional torts

resulting from the operation of a jail for such claimants.

      A. Standard of Review and Principles of Statutory Construction

¶20    Governmental immunity implicates issues of subject matter jurisdiction,

which we determine in accordance with C.R.C.P. 12(b)(1). Daniel, ¶ 10, 327 P.3d

at 894. When, as here, the pertinent facts underlying a trial court’s jurisdictional

findings are undisputed and the issue presents a question of law, then our review

is de novo. Id.




                                          11
¶21   We likewise review questions of statutory construction de novo. Ryser v.

Shelter Mut. Ins. Co., 2021 CO 11, ¶ 14, 480 P.3d 1286, 1289. In construing a statute,

we aim to effectuate the legislature’s intent. Id. To do so, “we consider the entire

statutory scheme to give consistent, harmonious, and sensible effect to all of its

parts, and we construe words and phrases in accordance with their plain and

ordinary meanings.” Id. If the statutory language is clear and unambiguous, then

we do not resort to other rules of statutory construction. Oakwood Holdings, LLC v.

Mortg. Invs. Enters. LLC, 2018 CO 12, ¶ 12, 410 P.3d 1249, 1252. We presume,

however, that the General Assembly intends a just and reasonable result. City &

Cnty. of Denver Sch. Dist. No. 1 v. Denver Classroom Tchrs. Ass’n, 2017 CO 30, ¶ 11,

407 P.3d 1220, 1223. Accordingly, “although we must give effect to the statute’s

plain and ordinary meaning, the intention of the legislature will prevail over a

literal interpretation of the statute that leads to an absurd result.” AviComm,

955 P.2d at 1031 (citation omitted).

                                   B. The CGIA

¶22   In general, the CGIA serves to shield public entities from tort liability.

Daniel, ¶ 13, 327 P.3d at 895. Thus, section 24-10-108 states:

      Except as provided in sections 24-10-104 to 24-10-106 and 24-10-106.3,
      sovereign immunity shall be a bar to any action against a public entity
      for injury which lies in tort or could lie in tort regardless of whether
      that may be the type of action or the form of relief chosen by a
      claimant.



                                         12
¶23   The legislature has, however, established a number of waivers of sovereign

immunity that, when applicable, render public entities subject to tort liability in

the same manner as if they were private persons. See §§ 24-10-106 to -107, C.R.S.

(2021).

¶24   Pertinent here, section 24-10-106(1)(b) waives a public entity’s sovereign

immunity for injuries resulting from that entity’s operation of any correctional

facility or jail. This waiver does not apply, however, to “claimants who have been

convicted of a crime and incarcerated in a correctional facility or jail pursuant to

such conviction.”    § 24-10-106(1.5)(a).    In contrast, the waiver does apply to

claimants who are “incarcerated but not yet convicted” of a crime “if such

claimants can show injury due to negligence.” § 24-10-106(1.5)(b).

¶25   “Because governmental immunity under the CGIA is in derogation of

Colorado’s common law, we narrowly construe the CGIA’s immunity provisions,

and as a logical corollary, we broadly construe the CGIA’s waiver provisions.”

Daniel, ¶ 13, 327 P.3d at 895. Broadly construing the CGIA’s waivers of sovereign

immunity allows individuals to seek redress for injuries caused by public entities,

which is “one of the basic but often overlooked” purposes of the CGIA. Id.

(quoting State v. Moldovan, 842 P.2d 220, 222 (Colo. 1992)).




                                            13
                                  C. Application

¶26   Turning to the question before us, we will assume without deciding that

section 24-10-106(1.5)(b) plainly and unambiguously waives immunity as to

claimants who are incarcerated but not convicted for injuries resulting from the

operation of a jail, but only if they can establish claims for negligence.

¶27   Assuming such a literal interpretation, however, we initially conclude that

such a construction would lead to absurd results. Under this interpretation, a

pretrial detainee could recover damages for injuries caused by the negligent

operation of a jail but not for injuries caused by the intentionally tortious operation

of the same jail. As a result, defendants sued for injuries resulting from the

operation of a jail could successfully defend against liability by claiming that they

did not accidentally cause the plaintiff injury but rather they meant to harm the

plaintiff. In our view, such a result would be absurd. See Absurd, Webster’s Third

New International Dictionary (2002) (defining “absurd” as “marked by an obvious

lack of reason, common sense, proportion, or accord with accepted ideas :

ridiculously unreasonable, unsound, or incongruous”). Indeed, no party has

offered a reasonable basis for allowing such a result, and we can conceive of none.

¶28   Because a literal interpretation of section 24-10-106(1.5)(b) would lead to an

absurd result, we therefore may look to the legislature’s intent in construing that

provision. See AviComm, 955 P.2d at 1031.



                                          14
¶29   In seeking to discern the legislature’s intent, we initially acknowledge that

the parties each find statements in the legislative history that they believe support

their respective arguments. We, however, need not wade deeply into that debate.

Rather, it suffices for us to observe that the principal concern motivating the

enactment of section 24-10-106(1.5)(b) was to ensure that correctional facilities and

jails would not be held strictly liable for injuries incurred by pre-conviction

incarcerated claimants. See, e.g., Hearing on H.B. 1284 before the S., 59th Gen.

Assemb., 2d Reg. Sess. (May 9, 1994) (statement of Sen. Mutzebaugh, Senate

sponsor of H.B. 1284) (clarifying that under the proposed amendment, a claimant

“at least has to allege some sort of negligence on the part of the jail or correctional

facility” to prevail, a requirement that was deemed necessary to avoid the

“absolute responsibility” for inmate injuries that courts had imposed on counties

and to counter the argument that counties should be liable based solely on the

existence of an alleged “special relationship” between inmates and the counties

that were detaining them); Hearing on H.B. 1284 before the S., 59th Gen. Assemb.,

2d Reg. Sess. (May 10, 1994) (statement of Sen. Mutzebaugh, Senate sponsor of

H.B. 1284) (“What I intended here was we have a court decision that that [sic] has

kind of said you don’t have to be negligent. That [jailers] are administratively

responsible for that person just because he’s incarcerated. And what I want to do

is put a very minimal standard on the part of those people who are incarcerated,



                                          15
but not convicted, to show some negligence and gross negligence would have been

a higher standard than I, than I particularly wanted, but I want to show some

negligence on the part of the operation of that facility before they can recover. So

this is to set a minimum kind of standard that someone has to meet before they

can pursue their claim against the county or the state.”).

¶30   This overriding purpose, when coupled with the above-noted settled

principle that we construe the CGIA’s immunity provisions narrowly and waiver

provisions broadly, Daniel, ¶ 13, 327 P.3d at 895, convinces us that section

24-10-106(1.5)(b)’s requirement that pre-conviction incarcerated claimants must

prove “injury due to negligence” was intended as a floor, not a ceiling.

Accordingly, we conclude that section 24-10-106(1.5)(b) waives immunity for

intentional torts, including false imprisonment, resulting from the operation of a

jail for claimants who are incarcerated but not convicted.

¶31   So concluding avoids the absurd result of allowing pre-conviction

incarcerated claimants to recover for injuries caused by the negligent operation of

a jail but not for those caused by the intentionally tortious operation of that same

jail. Moreover, our interpretation serves the CGIA’s purpose of allowing parties

to seek redress for injuries caused by public entities. See Daniel, ¶ 13, 327 P.3d at

895; Moldovan, 842 P.2d at 222. And reading section 24-10-106(1.5)(b) to require a

claimant to make a minimum showing of negligence ensures that those who



                                         16
operate correctional facilities and jails will not be held strictly liable for any injuries

resulting from such operations, a prime purpose of that provision.

¶32   In reaching this determination, we are not persuaded by Sheriff Elder’s

argument that, as to “more culpable torts,” the CGIA waives immunity only for

public employees as a matter of personal liability, not for public entities as a matter

of governmental liability. The CGIA establishes a regime by which (1) public

entities are not liable for actions that lie in tort or could lie in tort unless immunity

is waived, see §§ 24-10-105(1), -106(1), C.R.S. (2021); and (2) public employees are

generally not liable for injuries arising out of acts or omissions occurring during

the performance of their duties and within the scope of their employment, unless

such acts or omissions were willful and wanton, see §§ 24-10-105, -118(2)(a), C.R.S.

(2021). The fact that the legislature allowed for individual-capacity actions against

public employees in certain circumstances, however, has no bearing on whether a

public entity has waived immunity under the CGIA. These are separate and

distinct issues, and Sheriff Elder offers no applicable authority to support his view

that because the legislature allowed individual-capacity lawsuits against public

employees for their willful and wanton conduct, it intended to preserve public

entities’ immunity from suit arising from their own intentionally tortious

misconduct.




                                            17
¶33   The case law and other CGIA provisions on which Sheriff Elder relies do not

indicate otherwise. These authorities generally establish that (1) public employees

do not enjoy sovereign immunity when sued in their individual capacities for

willful and wanton conduct and (2) public entities are not liable for the willful and

wanton conduct of their employees. See, e.g., Middleton v. Hartman, 45 P.3d 721,

724, 728 (Colo. 2002) (holding that “state employees do not enjoy sovereign

immunity when sued in their individual capacities for willful and wanton conduct

because, under these circumstances, relief is not sought from the state but only

from the employees individually,” and opining that “the state is not liable for its

employees’ willful and wanton conduct”); Carothers v. Archuleta Cnty. Sheriff,

159 P.3d 647, 654 (Colo. App. 2006) (concluding that a sheriff could not be held

liable on a respondeat superior theory for the willful and wanton conduct of an

employee in circumstances in which sovereign immunity has not been waived);

Ramos v. City of Pueblo, 28 P.3d 979, 980–81 (Colo. App. 2001) (observing that

nothing in the CGIA indicates that a public entity may be liable for the willful and

wanton conduct of a public employee); §§ 24-10-110(1)(a), (b)(I), C.R.S. (2021)

(providing that a public entity is liable for the costs of defense of, and the payment

of all judgments and settlements of claims against, any of its public employees

when the claim arises out of injuries sustained from acts or omissions of such




                                         18
employees occurring during the performance of their duties and within the scope

of their employment, except when such acts or omissions are willful and wanton).

¶34   Here, Cisneros has not sued a public employee in his individual capacity for

willful and wanton conduct, nor is he seeking to hold a public entity liable for an

employee’s willful and wanton conduct. Rather, Cisneros has sued Sheriff Elder

in his official capacity (based on his policies and practices relating to indefinite ICE

holds), and such an action is treated as a suit against the public entity itself. See

Churchill v. Univ. of Colo., 2012 CO 54, ¶ 32, 285 P.3d 986, 997. Accordingly, this

case does not raise a question as to whether Sheriff Elder can be held liable for the

willful and wanton conduct of any of his employees, and the authorities on which

Sheriff Elder relies are therefore inapposite.

¶35   In so determining, we acknowledge that in Gray v. University of Colorado

Hospital Authority, 2012 COA 113, ¶ 27, 284 P.3d 191, 196–97, the division

concluded that “the CGIA does not provide for the waiver of the sovereign

immunity of public entities from suit based either on their own willful and wanton

acts or omissions, or their employees’ willful and wanton acts or omissions,”

noting that we had reached the same conclusion in Middleton, 45 P.3d at 728. In

Middleton, however, we did not conclude that a public entity is immune from suit

based on its own willful and wanton conduct. Rather, we addressed whether

public employees enjoy sovereign immunity when sued in their individual



                                          19
capacities for willful and wanton conduct. Middleton, 45 P.3d at 724 & n.1. To the

extent that the division in Gray thus misconstrued our holding in Middleton, we

disavow that portion of the division’s opinion.

¶36   Finally, we note that Sheriff Elder argues that Cisneros cannot satisfy a

prerequisite for establishing a waiver of immunity because he has shown neither

an injury nor that any injury has resulted from the operation of a jail. Sheriff Elder

also makes a number of arguments as to why he should prevail on the merits.

Sheriff Elder’s contentions regarding whether Cisneros suffered an injury

resulting from the operation of a jail is not within the question on which we

granted certiorari, and we therefore will not address it. See Bermel v. BlueRadios,

Inc., 2019 CO 31, ¶ 18 n.4, 440 P.3d 1150, 1154 n.4 (declining to address an issue

that was beyond the scope of the question on which this court had granted

certiorari). Likewise, Sheriff Elder’s arguments on the merits are not properly

presented in an interlocutory appeal concerning issues of sovereign immunity. See

Adams ex rel. Adams v. City of Westminster, 140 P.3d 8, 12 (Colo. App. 2005)

(“[I]nterlocutory appeals under § 24-10-108 are limited to determining issues of

sovereign immunity. Determining merits-based issues would expand the nature

of appellate review beyond that mandated by statute.”).




                                         20
                                III. Conclusion

¶37   For the foregoing reasons, we conclude that section 24-10-106(1.5)(b) waives

immunity both for intentional torts and for acts of negligence resulting from the

operation of a jail for claimants who are incarcerated but not convicted.

¶38   Accordingly, we reverse the judgment of the division below and remand for

further proceedings consistent with this opinion.




                                        21